Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 12 August 2022 for application number 16/842,416. 
Claims 1, 6, and 14 are currently amended.
Claim 7 is canceled.
Claims 1 – 6 and 8 – 16 are presented for examination.

Response to Amendment
Applicant’s amendment filed 12 August 2022 is sufficient to overcome the rejection of claims 1 – 16 based upon the currently amended independent claims and arguments.

Response to Arguments
Applicant’s arguments, filed 12 August 2022, with respect to the rejection(s) of claim(s) 1 – 16 under 35 USC § 103 have been fully considered and are persuasive based upon the currently amended independent claims and arguments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee et al., US Pub. No. 2019/0108131 A1.
Lee, in combination with the prior art of record, reads on the claim limitations based on the current claim language.  Please see the new grounds of rejection below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 May 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 8, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Genshaft et al. [hereafter as Genshaft], US Pub. No. 2019/0042464 A1 in view of Jung et al. [hereafter as Jung], US Pub. No. 2014/0173234 A1 and further in view of R et al. [hereafter as R], US Pub. No. 2019/0266079 A1 and further in view of Lee et al. [hereafter as Lee], US Pub. No. 2019/0108131 A1.

As per claim 1, Genshaft discloses a memory system comprising:
a memory device suitable for storing data [“Many storage systems and/or devices use logical addresses to securely manage memory so that applications and/or programs do not have direct access to physical memory, to provide wear leveling, or the like. The logical addresses are typically mapped to physical addresses so that a processor can access the physical addresses to perform input/output (I/O) operations on the data stored therein. In some implementations, the mappings of the logical address to physical address for the memory may be stored in a master layer.”] [para. 0003]; and 
a controller suitable for map data which includes mapping relationships between a plurality of logical addresses of a host and a plurality of physical addresses [controller for a set of non-volatile memory elements, in certain embodiments, is configured to maintain a hierarchical data structure for mapping logical addresses to a set of physical addresses] of the memory device and for transmitting the map data to the host [Commands and data are transferred between the host and controller] [“A controller for a set of non-volatile memory elements, in certain embodiments, is configured to maintain a hierarchical data structure for mapping logical addresses to a set of physical addresses. A hierarchical data structure, in some embodiments, comprises a plurality of levels with hashed mappings of ranges of logical addresses at range sizes selected based on a relative position of an associated level within the plurality of levels. A controller, in a further embodiment, is configured to receive an input/output (I/O) request for data of at least one logical address. A controller, in one embodiment, is configured to satisfy an I/O request using a hashed mapping having a largest available range size to map at least one logical address of the I/O request to one or more physical addresses.”] [para. 005] [“Commands and data are transferred between the host and controller 244 via lines 232 and between the controller and the one or more memory die 212 via lines 234. One implementation may include multiple chips 212”] [para. 0061],
wherein, when request is received with logical information and physical information from the host [“FIG. 5 illustrates a flow diagram for handling I/O requests from the update layer by the computing device 110. As used herein, an I/O request may refer to a request that provides data to or requests data from a memory device, where data is information to be stored on the non-volatile memory. In certain embodiments, the computing device 110 may handle I/O requests in part by maintaining an update layer and a master layer. The master layer and the update layer may both maintain a record of mappings of logical addresses to physical addresses of the non-volatile memory device 120. …”] [0080], the controller performs an access operation on a physical address range calculated based on the logical information and the physical information [physical address is assigned to the logical address, the computing device 110 may, at 505, calculate a hashed mapping for the logical address based on the range size of the data, the logical address, an index for the logical address determined for a level selected based on the range size, or the like, and the result may be mapped to the physical address stored in the selected level] [“In certain embodiments, when mappings are stored in the update layer, the mappings may be stored as hashed mappings. As used herein, a hashed mapping may refer to a mapping of a logical address to a physical address, where information describing the mapping is hashed using a hash function (e.g., a hash of a logical address, a hash of an index associated with a logical address and/or a range of logical addresses, or the like). To store a hashed mapping in the update layer, the computing device 110 may write data to memory as shown at 501. To save the mapping within the update layer the computing device 110 may acquire the logical address of the data and the length of the data being saved. For example, the computing device 110 may acquire the logical address of 60 and the length or range size of the data to be acquired of 90. As used herein, the range size of the data may refer to the difference between the smallest logical address associated with a set of data and the largest logical address associated with a set of data and the range of the data may refer to the logical addresses associated with the data. At 503, the computing device 110 may assign a physical address, such as a PBA, to the logical address. For example, the computing device 110 may assign the physical address of 5000 to the logical address of 60. When the physical address is assigned to the logical address, the computing device 110 may, at 505, calculate a hashed mapping for the logical address based on the range size of the data, the logical address, an index for the logical address determined for a level selected based on the range size, or the like, and the result may be mapped to the physical address stored in the selected level. In the example above, the computing device 110 may calculate a hashed mapping by selecting a level for the mapping based on a range size of 90 and may determine an index based on the logical address of 60, and may perform a hash function on the determined index, storing the physical address in the selected level in association with the result of the hash function, or the like (e.g., a hashed mapping). When the hashed mapping is calculated, the computing device 110 may, at 507, add the information to the update layer hash table with the hashed mapping being associated with the physical address.”] [para. 0081], and
wherein the physical information includes a reference physical address that is corresponded to a reference logical address included in the logical information [logical address 4 in level L0 references/points to one (1) corresponding physical address] [Examiner is interpreting a reference logical address as the logical address a particular level in the hierarchical data structure that references/points the respective reference physical address], and a consecutive physical address number that is the number of consecutive physical addresses with the reference physical address [two (2) corresponding physical addresses … four (4) corresponding physical addresses] [logical addresses that reference and/or point to physical addresses that store continuous and/or related data may be grouped to form a range ] [logical address 4 in level L0 references/points to one (1) corresponding physical address, the logical address range [0,2) in level L1 references/points to two (2) corresponding physical addresses, and the logical address range [4,8) in level 2 references/points to four (4) corresponding physical addresses] [“Each block in the hierarchical data structure 150 includes a reference to and/or points to the corresponding physical address or range of physical addresses included therein. For instance, logical address 4 in level L0 references/points to one (1) corresponding physical address, the logical address range [0,2) in level L1 references/points to two (2) corresponding physical addresses, and the logical address range [4,8) in level 2 references/points to four (4) corresponding physical addresses. Stated differently, level L0 (the lowest level) represents ranges including a length of one (1) shown as individual numbers from 0 to N-1, while level(s) k>0 represents ranges of logical addresses with lengths and alignments that are equal to the corresponding value of the previous level k-1 multiplied by F[k-1].”] [para. 0092] [“Further, logical addresses that reference and/or point to physical addresses that store continuous and/or related data may be grouped to form a range of logical addresses at a high level”] [para. 0093].
However, Genshaft does not explicitly disclose a controller in communication with the memory device through a memory interface, suitable for generating L2P map data and suitable for transmitting the L2P map data therefrom to the host through a host interface,
wherein, a read request is received through the host interface at the controller with logical information and physical information from the host.
Jung teaches generating map [“A mapping calculation unit may be configured to generate a mapping index of the memory blocks based on the mapping information.”] [para. 0010].
Genshaft and Jung are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Genshaft with Jung in order to modify Genshaft for “generating map” as taught by Jung.  One of ordinary skill in the art would be motivated to combine Genshaft with Jung before the effective filing date of the claimed invention to improve a system by providing for the ability where a “mapping calculation unit may be configured to generate a mapping index of the memory blocks based on the mapping information. [Jung, para. 0010].
However, Genshaft and Jung do not explicitly disclose a controller in communication with the memory device through a memory interface, suitable for generating L2P map data and suitable for transmitting the L2P map data therefrom to the host through a host interface,
wherein, a read request is received through the host interface at the controller with logical information and physical information from the host.
R teaches a controller in communication with the memory device through a memory interface [Controller 102 interfaces with a host system] [storage controller 202 that interfaces with a host], suitable for generating map data and suitable for transmitting the map data therefrom to the host through a host interface [“… The controller is configured to generate a physical-to-logical address map for at least part of the memory as a background operation and send the physical-to-logical address map to a host for storage in volatile memory in the host.”] [Abstract] [“…. Controller 102 interfaces with a host system and transmits command sequences for read, program, and erase operations to non-volatile memory die 104.”] [para. 0034] [“FIG. 1B illustrates a storage module 200 that includes plural non-volatile storage systems 100. As such, storage module 200 may include a storage controller 202 that interfaces with a host and with storage system 204, ….”] [para. 0040] [“After some or all of the physical-to-logical address map is generated, the controller 102 sends the physical-to-logical address map to the host 252 for storage in a host memory buffer 254 (act 330). For example, as shown in FIG. 6, the controller 102 can use a pipeline operation to copy the physical-to-logical address map to the HMB 254. Here, one buffer 520 stores the physical-to-logical address map for one portion of the block 500 and transfers that map to the host 252 for storage in the HMB 254 as the other buffer 510 is used to store the physical-to-logical address map for another portion of the block 500 currently being scanned. The request that the controller 102 sends to the host 252 to store the physical-to-logical address map can be a special command, so the host 252 knows that the subsequent data should be stored in the HMB 254 (as opposed to another memory).”] [para. 0071],
wherein, a read request is received through the host interface at the controller [Controller 102 interfaces with a host system] [storage controller 202 that interfaces with a host] [“… The controller is configured to generate a physical-to-logical address map for at least part of the memory as a background operation and send the physical-to-logical address map to a host for storage in volatile memory in the host.”] [Abstract] [“…. Controller 102 interfaces with a host system and transmits command sequences for read, program, and erase operations to non-volatile memory die 104.”] [para. 0034] [“FIG. 1B illustrates a storage module 200 that includes plural non-volatile storage systems 100. As such, storage module 200 may include a storage controller 202 that interfaces with a host and with storage system 204, ….”] [para. 0040] [“After some or all of the physical-to-logical address map is generated, the controller 102 sends the physical-to-logical address map to the host 252 for storage in a host memory buffer 254 (act 330). For example, as shown in FIG. 6, the controller 102 can use a pipeline operation to copy the physical-to-logical address map to the HMB 254. Here, one buffer 520 stores the physical-to-logical address map for one portion of the block 500 and transfers that map to the host 252 for storage in the HMB 254 as the other buffer 510 is used to store the physical-to-logical address map for another portion of the block 500 currently being scanned. The request that the controller 102 sends to the host 252 to store the physical-to-logical address map can be a special command, so the host 252 knows that the subsequent data should be stored in the HMB 254 (as opposed to another memory).”] [para. 0071].
Genshaft, Jung, and R are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Genshaft and Jung with R in order to modify Genshaft and Jung for “a controller in communication with the memory device through a memory interface, suitable for generating map data and suitable for transmitting the map data therefrom to the host through a host interface,
wherein, a read request is received through the host interface at the controller” as taught by R.  One of ordinary skill in the art would be motivated to combine Genshaft and Jung with R before the effective filing date of the claimed invention to improve a system by providing for the ability where a “for generating a reverse map during a background operation and storing it in a host memory buffer. …. The controller is configured to generate a physical-to-logical address map for at least part of the memory as a background operation and send the physical-to-logical address map to a host for storage in volatile memory in the host…. Considering the typical lifetime of a solid state device, garbage collection can play an important role in meeting performance requirements. Some garbage collection operations use a physical-to-logical address map (a “reverse map”) to identify which memory blocks need to be relocated.” [R, Abstract – para. 0001].
However, Genshaft, Jung, and R do not explicitly disclose a controller in communication with the memory device, suitable for generating L2P map data and suitable for transmitting the L2P map data therefrom to the host,
wherein, a read request is received at the controller with logical information and physical information from the host.
Lee teaches a controller in communication with the memory device, suitable for generating L2P map data and suitable for transmitting the L2P map data therefrom to the host [memory controller 110 may provide information such as the set of internal mapping information to the host device 50, and the host device 50 may send at least one portion (e.g. a portion or all) of the HOI toward the memory device 100 when asking for the target data (e.g. by sending the host command such as a read command). For example, the aforementioned at least one portion of the HOI may comprise the set of L2P address mapping information (e.g. the MI) together with the L2P-table index, such as the combination of the set of L2P address mapping information (e.g. the MI) and the L2P-table index that is within the HOI] [“The memory controller 110 may check whether the L2P-table index in the host-owned information buffer 214 is the same as the correct L2P-table index mentioned above (such as the L2P-table index in the index table 212 shown in FIG. 4), to determine whether to utilize the set of L2P address mapping information (e.g. the MI) in the host-owned information buffer 214 as the reference for accessing the target data. When the L2P-table index in the host-owned information buffer 214 is the same as the correct L2P-table index, the memory controller 110 may utilize the set of L2P address mapping information (e.g. the MI) in the host-owned information buffer 214 as the reference for accessing the target data; otherwise (which means the set of L2P address mapping information (e.g. the MI) in the host-owned information buffer 214 may be out of date or may be not reliable), the memory controller 110 may prevent utilizing the set of L2P address mapping information (e.g. the MI) in the host-owned information buffer 214 as the reference for accessing the target data, and may control the memory device 100 according to the dual-read control scheme shown in FIG. 3.”] [para. 0036] [“FIG. 5 illustrates a random access memory (RAM)-sharing control scheme of the method for performing access management in the memory device according to an embodiment of the present invention. According to this embodiment, the host device 50 may comprise at least one processor (e.g. one or more processors) such as the processor 52, and may comprise a RAM 56, where the RAM 56 may comprise a shared memory region 58. The memory controller 110 may provide information such as the set of internal mapping information to the host device 50, and the host device 50 may send at least one portion (e.g. a portion or all) of the HOI toward the memory device 100 when asking for the target data (e.g. by sending the host command such as a read command). For example, the aforementioned at least one portion of the HOI may comprise the set of L2P address mapping information (e.g. the MI) together with the L2P-table index, such as the combination of the set of L2P address mapping information (e.g. the MI) and the L2P-table index that is within the HOI. When the combination of the set of L2P address mapping information (e.g. the MI) and the L2P-table index that is within the HOI is correct and is not out of date, the memory controller 110 may control the memory device 100 according to the HOI checking control scheme shown in FIG. 4 (rather than the dual-read control scheme shown in FIG. 3), to obtain the target data through the single read operation (labeled “Read operation” in FIG. 4).”] [para. 0040] [“In Step 510, the memory device 100 may receive the host command READ_CMD, the associated logical address REQUEST_LBA, the L2P-table index INDEX_HOI, and the mapping information L2P_Info from the host device 50. According to this embodiment, the read command may be taken as an example of the host command READ_CMD, the logical address of the target data may be taken as an example of the logical address REQUEST_LBA, the L2P-table index sent by the host device 50 and stored in the HOI buffer 214 may be taken as an example of the L2P-table index INDEX_HOI, and the set of L2P address mapping information (e.g. the MI) of the target data, such as the set of L2P address mapping information (e.g. the MI) sent by the host device 50 and stored in the HOI buffer 214, may be taken as an example of the mapping information L2P_Info, but the present invention is not limited thereto. For example, when the host device 50 is operating abnormally, the mapping information L2P_Info may have been altered or may have become non-related to the target data. In another example, the host device 50 is operating normally, but the mapping information L2P_Info may have become out of date.”] [para. 0049],
wherein, a read request is received at the controller with logical information and physical information from the host [Fig. 5, Shared memory region 58, Send HOI, Memory Controller 110] [memory device 100 may receive the host command READ_CMD, the associated logical address REQUEST_LBA, the L2P-table index INDEX_HOI, and the mapping information L2P_Info from the host device 50] [“In Step 510, the memory device 100 may receive the host command READ_CMD, the associated logical address REQUEST_LBA, the L2P-table index INDEX_HOI, and the mapping information L2P_Info from the host device 50. According to this embodiment, the read command may be taken as an example of the host command READ_CMD, the logical address of the target data may be taken as an example of the logical address REQUEST_LBA, the L2P-table index sent by the host device 50 and stored in the HOI buffer 214 may be taken as an example of the L2P-table index INDEX_HOI, and the set of L2P address mapping information (e.g. the MI) of the target data, such as the set of L2P address mapping information (e.g. the MI) sent by the host device 50 and stored in the HOI buffer 214, may be taken as an example of the mapping information L2P_Info, but the present invention is not limited thereto. For example, when the host device 50 is operating abnormally, the mapping information L2P_Info may have been altered or may have become non-related to the target data. In another example, the host device 50 is operating normally, but the mapping information L2P_Info may have become out of date.”] [para. 0049].
Genshaft, Jung, R, and Lee are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Genshaft, Jung, and R with Lee in order to modify Genshaft, Jung, and R for “a controller in communication with the memory device, suitable for generating L2P map data and suitable for transmitting the L2P map data therefrom to the host,
wherein, a read request is received at the controller with logical information and physical information from the host” as taught by Lee.  One of ordinary skill in the art would be motivated to combine Genshaft, Jung, and R with Lee before the effective filing date of the claimed invention to improve a system by providing for the ability where “When the combination of the set of L2P address mapping information (e.g. the MI) and the L2P-table index that is within the HOI is correct and is not out of date, the memory controller 110 may control the memory device 100 according to the HOI checking control scheme”. [Lee, Abstract, para. 0040].

As per claim 2, Genshaft in view of Jung and further in view of R and further in view of Lee discloses the memory system of claim 1, Genshaft discloses wherein the reference logical address includes a highest address index or a lowest address index, among logical addresses based on the logical information requested to be accessed by the host [computing device 110 may identify an index within the identified highest level of the hierarchical data structure 1210 that is associated with a logical address range that is within the logical address range of the data] [“Each block in the hierarchical data structure 150 includes a reference to and/or points to the corresponding physical address or range of physical addresses included therein. For instance, logical address 4 in level L0 references/points to one (1) corresponding physical address, the logical address range [0,2) in level L1 references/points to two (2) corresponding physical addresses, and the logical address range [4,8) in level 2 references/points to four (4) corresponding physical addresses. Stated differently, level L0 (the lowest level) represents ranges including a length of one (1) shown as individual numbers from 0 to N-1, while level(s) k>0 represents ranges of logical addresses with lengths and alignments that are equal to the corresponding value of the previous level k-1 multiplied by F[k-1].”] [para. 0092] [“To locate a logical address that corresponds to a physical address, the hierarchical data structure 150 may be searched beginning from the highest level (e.g., level L2) until a block has a value stored for the logical address is identified. An entry or mapping for a logical address may be located in a level by dividing the logical address by the scaling factor for the level, and using the result as an index to locate the associated entry or mapping at that level.”] [para. 0103] [“In some embodiments, the computing device 110 may identify an index within the identified highest level of the hierarchical data structure 1210 that is associated with a logical address range that is within the logical address range of the data. As the range of the data is 90 beginning at the logical address of 60, the computing device 110 may determine if the highest level has an index that corresponds with the range of the data by identifying the index that is associated with an initial logical address that is greater than or equal to the logical address of the data. For example, the index 0 of level L2 may be associated with the logical address range of [0,64). As the initial logical address associated with the index is less than the initial logical address of the data (60), the data is not mapped to index 0 of level L2. However, the index 1 of level L2 may be associated with the logical address range of [64, 128) and the initial logical address associated with the index is greater than or equal to the initial logical address of the data, thus the data may be mapped to the index 1 of level L2 if the logical address range associated with the index is within the range of the data. As the logical address range associated with index 1 is [64, 128) and the data extends from logical address 60-149, the logical address range associated with the index 1 of level L2 is within the range of the data. Accordingly, a hashed mapping associated with the physical address of 5004 may be saved in the index 1 of level L2. Thus, the portion of the data associated with logical addresses 64-127 may be mapped to the associated physical addresses through the hashed mapping stored at the index 1 of level L2.”] [para. 0112]. 

As per claim 3, Genshaft in view of Jung and further in view of R and further in view of Lee discloses the memory system of claim 2, Genshaft discloses wherein the logical information further includes a logical address range for indicating consecutive logical addresses with the reference logical address [computing device 110 may determine if the highest level has an index that corresponds with the range of the data by identifying the index that is associated with an initial logical address that is greater than or equal to the logical address of the data] [“To locate a logical address that corresponds to a physical address, the hierarchical data structure 150 may be searched beginning from the highest level (e.g., level L2) until a block has a value stored for the logical address is identified. An entry or mapping for a logical address may be located in a level by dividing the logical address by the scaling factor for the level, and using the result as an index to locate the associated entry or mapping at that level. If there is not a valid entry for a logical address in the highest level (e.g., level L2), the next highest level may be checked and so on until a valid entry is found. In this manner, the largest mapped logical address range that includes the logical address in the hierarchical data structure 150 may be identified, which may occur at a level that is higher than searching each individual logical address at level L0. Identifying the subject logical address at a higher level than the lowest or base level (e.g., level L0) decreases the amount of time it may take to locate data in the non-volatile memory 120, which allows the system 100 to operate more efficiently. Once the logical address range including the subject logical address is identified, the physical address in the non-volatile memory 120 corresponding to the subject logical address may be read to identify the physical location of the subject data.”] [para. 0103] [“In some embodiments, the computing device 110 may identify an index within the identified highest level of the hierarchical data structure 1210 that is associated with a logical address range that is within the logical address range of the data. As the range of the data is 90 beginning at the logical address of 60, the computing device 110 may determine if the highest level has an index that corresponds with the range of the data by identifying the index that is associated with an initial logical address that is greater than or equal to the logical address of the data. For example, the index 0 of level L2 may be associated with the logical address range of [0,64). As the initial logical address associated with the index is less than the initial logical address of the data (60), the data is not mapped to index 0 of level L2. However, the index 1 of level L2 may be associated with the logical address range of [64, 128) and the initial logical address associated with the index is greater than or equal to the initial logical address of the data, thus the data may be mapped to the index 1 of level L2 if the logical address range associated with the index is within the range of the data. As the logical address range associated with index 1 is [64, 128) and the data extends from logical address 60-149, the logical address range associated with the index 1 of level L2 is within the range of the data. Accordingly, a hashed mapping associated with the physical address of 5004 may be saved in the index 1 of level L2. Thus, the portion of the data associated with logical addresses 64-127 may be mapped to the associated physical addresses through the hashed mapping stored at the index 1 of level L2.”] [para. 0112].

As per claim 4, Genshaft in view of Jung and further in view of R and further in view of Lee discloses the memory system of claim 3, Genshaft discloses wherein the logical address range includes the number of the consecutive logical addresses with the reference logical address [Thus, the portion of the data associated with logical addresses 64-127 may be mapped to the associated physical addresses through the hashed mapping stored at the index 1 of level L2] [“In some embodiments, the computing device 110 may identify an index within the identified highest level of the hierarchical data structure 1210 that is associated with a logical address range that is within the logical address range of the data. As the range of the data is 90 beginning at the logical address of 60, the computing device 110 may determine if the highest level has an index that corresponds with the range of the data by identifying the index that is associated with an initial logical address that is greater than or equal to the logical address of the data. For example, the index 0 of level L2 may be associated with the logical address range of [0,64). As the initial logical address associated with the index is less than the initial logical address of the data (60), the data is not mapped to index 0 of level L2. However, the index 1 of level L2 may be associated with the logical address range of [64, 128) and the initial logical address associated with the index is greater than or equal to the initial logical address of the data, thus the data may be mapped to the index 1 of level L2 if the logical address range associated with the index is within the range of the data. As the logical address range associated with index 1 is [64, 128) and the data extends from logical address 60-149, the logical address range associated with the index 1 of level L2 is within the range of the data. Accordingly, a hashed mapping associated with the physical address of 5004 may be saved in the index 1 of level L2. Thus, the portion of the data associated with logical addresses 64-127 may be mapped to the associated physical addresses through the hashed mapping stored at the index 1 of level L2.”] [para. 0112] [para. 0081]. 

As per claim 5, Genshaft in view of Jung and further in view of R and further in view of Lee discloses the memory system of claim 3, Genshaft discloses wherein when the reference logical address includes the lowest address index, the logical address range includes the highest address index, among the logical addresses based on the logical information, or wherein when the reference logical address includes the highest address index, the logical address range includes the lowest address index, among the logical addresses based on the logical information [may identify an index within the identified highest level of the hierarchical data structure 1210 that is associated with a logical address range that is within the logical address range of the data. As the range of the data is 90 beginning at the logical address of 60, the computing device 110 may determine if the highest level has an index that corresponds with the range of the data by identifying the index that is associated with an initial logical address that is greater than or equal to the logical address of the data] [“In some embodiments, the computing device 110 may identify an index within the identified highest level of the hierarchical data structure 1210 that is associated with a logical address range that is within the logical address range of the data. As the range of the data is 90 beginning at the logical address of 60, the computing device 110 may determine if the highest level has an index that corresponds with the range of the data by identifying the index that is associated with an initial logical address that is greater than or equal to the logical address of the data. For example, the index 0 of level L2 may be associated with the logical address range of [0,64). As the initial logical address associated with the index is less than the initial logical address of the data (60), the data is not mapped to index 0 of level L2. However, the index 1 of level L2 may be associated with the logical address range of [64, 128) and the initial logical address associated with the index is greater than or equal to the initial logical address of the data, thus the data may be mapped to the index 1 of level L2 if the logical address range associated with the index is within the range of the data. As the logical address range associated with index 1 is [64, 128) and the data extends from logical address 60-149, the logical address range associated with the index 1 of level L2 is within the range of the data. Accordingly, a hashed mapping associated with the physical address of 5004 may be saved in the index 1 of level L2. Thus, the portion of the data associated with logical addresses 64-127 may be mapped to the associated physical addresses through the hashed mapping stored at the index 1 of level L2.”] [para. 0112]. 

As per claim 6, Genshaft in view of Jung and further in view of R and further in view of Lee discloses the memory system of claim 1, Genshaft discloses wherein the controller generates the consecutive physical address number based on consecutive logical addresses and consecutive physical addresses included in the map data [two (2) corresponding physical addresses … four (4) corresponding physical addresses] [logical addresses that reference and/or point to physical addresses that store continuous and/or related data may be grouped to form a range ] [logical address 4 in level L0 references/points to one (1) corresponding physical address, the logical address range [0,2) in level L1 references/points to two (2) corresponding physical addresses, and the logical address range [4,8) in level 2 references/points to four (4) corresponding physical addresses] [“Each block in the hierarchical data structure 150 includes a reference to and/or points to the corresponding physical address or range of physical addresses included therein. For instance, logical address 4 in level L0 references/points to one (1) corresponding physical address, the logical address range [0,2) in level L1 references/points to two (2) corresponding physical addresses, and the logical address range [4,8) in level 2 references/points to four (4) corresponding physical addresses. Stated differently, level L0 (the lowest level) represents ranges including a length of one (1) shown as individual numbers from 0 to N-1, while level(s) k>0 represents ranges of logical addresses with lengths and alignments that are equal to the corresponding value of the previous level k-1 multiplied by F[k-1].”] [para. 0092] [“Further, logical addresses that reference and/or point to physical addresses that store continuous and/or related data may be grouped to form a range of logical addresses at a high level”] [para. 0093], and
wherein the controller transmits the map data with the generated consecutive physical address number to the host [continuous and/or related data may be stored in adjacent physical addresses, mapping a range of logical addresses that correspond to a range of adjacent physical addresses] [Commands and data are transferred between the host and controller] [“As continuous and/or related data may be stored in adjacent physical addresses, mapping a range of logical addresses that correspond to a range of adjacent physical addresses storing the continuous and/or related data may reduce the amount of time it takes to locate a logical address, which may improve the efficiency of the system 100 compared to conventional systems. For instance, locating a logical address in level L2 takes less time and/or is more efficient than locating the logical address in levels L1 and L0. Likewise, locating a logical address in level L1 takes less time and/or is more efficient than locating the logical address in level L0.”] [para. 0094] [“The memory array 200, in various embodiments, is addressable by word lines via row decoders 240A/240B and by bit lines via column decoders 242A/242B. In some embodiments, a controller 244 is included in the same memory device 210 (e.g., a removable storage card or package) as the one or more memory die 212. Commands and data are transferred between the host and controller 244 via lines 232 and between the controller and the one or more memory die 212 via lines 234. One implementation may include multiple chips 212.”] [para. 0061].
Lee teaches L2P map data [“The memory controller 110 may check whether the L2P-table index in the host-owned information buffer 214 is the same as the correct L2P-table index mentioned above (such as the L2P-table index in the index table 212 shown in FIG. 4), to determine whether to utilize the set of L2P address mapping information (e.g. the MI) in the host-owned information buffer 214 as the reference for accessing the target data. When the L2P-table index in the host-owned information buffer 214 is the same as the correct L2P-table index, the memory controller 110 may utilize the set of L2P address mapping information (e.g. the MI) in the host-owned information buffer 214 as the reference for accessing the target data; otherwise (which means the set of L2P address mapping information (e.g. the MI) in the host-owned information buffer 214 may be out of date or may be not reliable), the memory controller 110 may prevent utilizing the set of L2P address mapping information (e.g. the MI) in the host-owned information buffer 214 as the reference for accessing the target data, and may control the memory device 100 according to the dual-read control scheme shown in FIG. 3.”] [para. 0036].

As per claim 8, Genshaft in view of Jung and further in view of R and further in view of Lee discloses the memory system of claim 7, Jung teaches wherein the controller determines whether a sequential read operation is performable when the number of the consecutive logical addresses is less or equal to the consecutive physical address number [“Exemplary methods may include repeatedly reading from a first memory block and writing to a second memory block using the shared bit line sense amplifier and then mapping the first memory block's logical address to the second memory block's physical address across the memory array, where each memory block in the array is used as the second block in response to a consecutive number of accesses of the memory array by a host system of logical addresses of memory blocks that equals the number of memory blocks in the memory array.”] [para. 0021].

As per claim 14, Genshaft in view of Jung and further in view of R and further in view of Lee discloses the memory system of claim 1, Genshaft discloses wherein, when the reference physical address is invalid, the controller searches for valid physical addresses corresponding to the logical information in the map data stored in the controller [If there is not a valid entry for a logical address in the highest level (e.g., level L2), the next highest level may be checked and so on until a valid entry is found] [“To locate a logical address that corresponds to a physical address, the hierarchical data structure 150 may be searched beginning from the highest level (e.g., level L2) until a block has a value stored for the logical address is identified. An entry or mapping for a logical address may be located in a level by dividing the logical address by the scaling factor for the level, and using the result as an index to locate the associated entry or mapping at that level. If there is not a valid entry for a logical address in the highest level (e.g., level L2), the next highest level may be checked and so on until a valid entry is found. In this manner, the largest mapped logical address range that includes the logical address in the hierarchical data structure 150 may be identified, which may occur at a level that is higher than searching each individual logical address at level L0. Identifying the subject logical address at a higher level than the lowest or base level (e.g., level L0) decreases the amount of time it may take to locate data in the non-volatile memory 120, which allows the system 100 to operate more efficiently. Once the logical address range including the subject logical address is identified, the physical address in the non-volatile memory 120 corresponding to the subject logical address may be read to identify the physical location of the subject data.”] [para. 0103], and
wherein the controller performs the access operation on the searched physical addresses [“In various embodiments, a means for maintaining a hierarchical data structure 150 may include one or more of a non-volatile memory device 120, a non-volatile memory medium controller 126, a non-volatile memory device interface 139, a host computing device 110, a device driver, a controller (e.g., a device driver, or the like) executing on a host computing device 110, a processor 111, an FPGA, an ASIC, other logic hardware, and/or other executable code stored on a computer-readable storage medium. Other embodiments may include similar or equivalent means for maintaining a hierarchical data structure 150 that includes a plurality of levels for mapping logical addresses to a set of physical addresses of a non-volatile memory.”] [para. 0128] [paras. 0129 – 0131].
Lee teaches L2P map data [“The memory controller 110 may check whether the L2P-table index in the host-owned information buffer 214 is the same as the correct L2P-table index mentioned above (such as the L2P-table index in the index table 212 shown in FIG. 4), to determine whether to utilize the set of L2P address mapping information (e.g. the MI) in the host-owned information buffer 214 as the reference for accessing the target data. When the L2P-table index in the host-owned information buffer 214 is the same as the correct L2P-table index, the memory controller 110 may utilize the set of L2P address mapping information (e.g. the MI) in the host-owned information buffer 214 as the reference for accessing the target data; otherwise (which means the set of L2P address mapping information (e.g. the MI) in the host-owned information buffer 214 may be out of date or may be not reliable), the memory controller 110 may prevent utilizing the set of L2P address mapping information (e.g. the MI) in the host-owned information buffer 214 as the reference for accessing the target data, and may control the memory device 100 according to the dual-read control scheme shown in FIG. 3.”] [para. 0036].

As per claim 16, Genshaft in view of Jung and further in view of R and further in view of Lee discloses the memory system of claim 1, R teaches wherein the controller performs the access operation on the calculated physical address range [controller 102 identifies blocks that are potential candidates for relocation (e.g., using a validity count table), creates the physical-to-logical address map for those blocks, and stores the created map in the HMB 254 “in advance” (e.g., before garbage collection is performed) and as a background operation during host idle time] without an L2P conversion operation [stores the created map in the HMB 254 “in advance” (e.g., before garbage collection is performed) and as a background operation during host idle time. This provides several advantages. For example, by pre-selecting the blocks that need to be mapped, this embodiment saves time and resources as compared to the approach of dynamically generating the physical-to-logical address map for all blocks as host data writes are received] when the reference physical address from the host is valid [using a validity count table] [“As noted above, in one embodiment, the controller 102 identifies blocks that are potential candidates for relocation (e.g., using a validity count table), creates the physical-to-logical address map for those blocks, and stores the created map in the HMB 254 “in advance” (e.g., before garbage collection is performed) and as a background operation during host idle time. This provides several advantages. For example, by pre-selecting the blocks that need to be mapped, this embodiment saves time and resources as compared to the approach of dynamically generating the physical-to-logical address map for all blocks as host data writes are received. Further, by storing the physical-to-logical address map in the HMB 254 instead of the non-volatile memory 104, this embodiment decreases the time needed to access the physical-to-logical address map, which also improves performance. And by using the HMB 254 instead of RAM 116 to store the physical-to-logical address map, this embodiment can result in a reduced RAM footprint, thereby providing performance gains in cost-effective products.”] [para. 0073].


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Genshaft et al. [hereafter as Genshaft], US Pub. No. 2019/0042464 A1 in view of Jung et al. [hereafter as Jung], US Pub. No. 2014/0173234 A1 and further in view of R et al. [hereafter as R], US Pub. No. 2019/0266079 A1 and further in view of Lee et al. [hereafter as Lee], US Pub. No. 2019/0108131 A1 as applied to claim 8 above, and further in view of Goryavskiy et al. [hereafter as Goryavskiy], US Pub. No. 2019/0265976 A1.

As per claim 9, Genshaft in view of Jung and further in view of R and further in view of Lee discloses the memory system of claim 8, however Genshaft, Jung, R, and Lee do not explicitly disclose wherein the controller calculates the physical address range including a first consecutive physical addresses that the sequential read operation to be performed when the sequential read operation is performable.
Goryavskiy teaches wherein the controller calculates the physical address range including a first consecutive physical addresses that the sequential read operation to be performed when the sequential read operation is performable [“This section covers the implementation of a device, in which an executable operation (in particular command, instruction, order, operator, or function, both imperative ones, and ones that control data processing) is provided that for an assigned high level address or its component(s) (in particular for a logical, linear, virtual, or other address at which an executable operation or data processing operation operates, the component(s) of such address, or offset relative to some base address (including relative to an Instruction Pointer), regardless of whether such an address, or an address component or offset, is used directly, or as part of information to calculate another (effective) logical address, or they themselves constitute an effective address or were extracted from a calculated effective address) or for an assigned range of such addresses returns either a lower level address (in particular a physical address of a memory cell), or its component(s), that directly matches the this high level address, or returns the low level address of some memory space that contains the cell addressed by the this high level address (in particular the physical address of a memory page that contains the cell addressed by this high level address), or returns a set of lower level addresses that correspond to the assigned range of high level addresses.”] [para. 0926].
Genshaft, Jung, R, Lee, and Goryavskiy are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Genshaft, Jung, R, and Lee with Goryavskiy in order to modify Genshaft, Jung, R, and Lee “wherein the controller calculates the physical address range including a first consecutive physical addresses that the sequential read operation to be performed when the sequential read operation is performable” as taught by Goryavskiy.  One of ordinary skill in the art would be motivated to combine Genshaft, Jung, R, and Lee with Goryavskiy before the effective filing date of the claimed invention to improve a system by providing for the ability where “regardless of whether such an address, or an address component or offset, is used directly, or as part of information to calculate another (effective) logical address, or they themselves constitute an effective address or were extracted from a calculated effective address) or for an assigned range of such addresses returns either a lower level address (in particular a physical address of a memory cell), or its component(s), that directly matches the this high level address.” [Goryavskiy, para. 0926].


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Genshaft et al. [hereafter as Genshaft], US Pub. No. 2019/0042464 A1 in view of Jung et al. [hereafter as Jung], US Pub. No. 2014/0173234 A1 and further in view of R et al. [hereafter as R], US Pub. No. 2019/0266079 A1 and further in view of Lee et al. [hereafter as Lee], US Pub. No. 2019/0108131 A1 as applied to claim 8 above, and further in view of Atkisson et al. [hereafter as Atkisson], US Patent No. 9,104,599 B2.

As per claim 15, Genshaft in view of Jung and further in view of R and further in view of Lee discloses the memory system of claim 1, however, Genshaft, Jung, R, and Lee do not explicitly disclose wherein the controller performs the access operations in an interleaving manner.
Atkisson teaches wherein the controller performs the access operations in an interleaving manner [“FIG. 4 is a schematic block diagram illustrating one embodiment 400 of a bank interleave controller 344 in the solid-state storage controller 104 in accordance with the present invention. The bank interleave controller 344 is connected to the control and status registers 340 and to the storage I/O bus 210 and storage control bus 212 through the MUX 350, storage bus controller 348, and synchronization buffer 346, which are described below. The bank interleave controller 344 includes a read agent 402, a write agent 404, an erase agent 406, a management agent 408, read queues 410a-n, write queues 412a-n, erase queues 414a-n, and management queues 416a-n for the banks 214 in the solid-state storage media 110, bank controllers 418a-n, a bus arbiter 420, and a status MUX 422, which are described below. The storage bus controller 348 includes a mapping module 424 with a remapping module 430, a status capture module 426, and a NAND bus controller 428, which are described below.”] [col. 33, last para.].
Genshaft, Jung, R, Lee, and Atkisson are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Genshaft, Jung, R, and Lee with Atkisson in order to modify Genshaft, Jung, R, and Lee “wherein the controller performs the access operations in an interleaving manner” as taught by Atkisson.  One of ordinary skill in the art would be motivated to combine Genshaft, Jung, R, and Lee with Atkisson before the effective filing date of the claimed invention to improve a system by providing for the ability where a “bank interleave controller … directs one or more commands to two or more queues in the bank interleave controller 104 and coordinates among the banks … of the solid-state storage media … execution of the commands stored in the queues, such that a command of a first type executes on one bank 214a while a command of a second type executes on a second bank 214b. The one or more commands are separated by command type into the queues.. [Atkisson, col. 34, first para.].

Conclusion
STATUS OF CLAIMS IN THE APPLICATION
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1 – 6 and 8 – 16 have received a second action on the merits and are subject of a second action final.
CLAIMS ALLOWABLE IN THE APPLICATION
Per the instant office action, claim 10 is objected to as being dependent upon a rejected base claim, but is considered as containing allowable subject matter.  This claim would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 11 – 13 depend upon claim 10 and are subsequently objected as considered as containing allowable subject matter.
The reasons for allowance of dependent claim 10 is that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole that a sequential prefetch operation is performable when a number of the first consecutive physical addresses is less than the consecutive physical address number, of which a consecutive physical address number is the number of consecutive physical addresses with the reference physical address which corresponds to the reference logical address.  The prior art of record teaches consecutive physical addresses corresponding to a reference physical address from a reference logical address, however it does not teach when a number of the first consecutive physical addresses is less than a consecutive physical address number results in a sequential prefetch operation.  The prior art of record also teaches sequential prefetching, however again it does not teach it with respect to the specific claim limitations stated above.  Claims 11 – 13 depend from claim 10 and are subsequently objected as considered as containing allowable subject matter.

The prior art made of record and not relied upon considered pertinent to applicant's disclosure:
Hwang et al., US Pub. No. 2017/0192902 A1 – teaches “It may be possible to send update information of map data blocks generated in the controller 120 to the host device more rapidly by separately managing map data blocks, which are not known to the host device, as the first storage map cache data MCD_S1 and assigning the priority to upload to the host device.” [para. 0217]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135             

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135